Exhibit 10.3

 

EXECUTION COPY

 



 

 

 

GUARANTY AND SECURITY AGREEMENT

Dated as of October 28, 2015

among

JUS-COM, INC.,
as Borrower,

FTE NETWORKS, INC.,
as Holdings,

and

Each Other Grantor
From Time to Time Party Hereto

and

LATERAL JUSCOM FEEDER LLC,
as Administrative Agent

 

 
 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINED TERMS 1 Section 1.1   Definitions 1 Section 1.2   Certain
Other Terms 3 ARTICLE II GUARANTY 4 Section 2.1   Guaranty 4 Section
2.2   Limitation of Guaranty 4 Section 2.3   Contribution 4 Section
2.4   Authorization; Other Agreements 5 Section 2.5   Guaranty Absolute and
Unconditional 5 Section 2.6   Waivers 6 Section 2.7   Reliance 6 ARTICLE III
GRANT OF SECURITY INTEREST 7 Section 3.1   Collateral 7 Section 3.2   Grant of
Security Interest in Collateral 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES 8
Section 4.1   Title; No Other Liens 8 Section 4.2   Perfection and Priority 8
Section 4.3   Pledged Collateral 9 Section 4.4   Intellectual Property 9 Section
4.5   Specific Collateral 9 Section 4.6   Enforcement 9 Section
4.7   Representations and Warranties of the Credit Agreement 9 ARTICLE V
COVENANTS 10 Section 5.1   Maintenance of Perfected Security Interest; Further
Documentation and Consents 10 Section 5.2   Changes in Locations, Name, Etc. 10
Section 5.3   Pledged Collateral 11 Section 5.4   Accounts 11 Section
5.5   Commodity Contracts 11 Section 5.6   Delivery of Instruments and Tangible
Chattel Paper and Control of Investment Property, Letter-of-Credit Rights and
Electronic Chattel Paper 11 Section 5.7   Intellectual Property 12 Section
5.8   Notices 13 Section 5.9   Deposit Accounts 13 ARTICLE VI REMEDIAL
PROVISIONS 13 Section 6.1   Code and Other Remedies 13 Section 6.2   Accounts
and Payments in Respect of General Intangibles 16 Section 6.3   Pledged
Collateral 17 Section 6.4   Controlled Accounts 18 Section 6.5   Sale of Pledged
Collateral 18 Section 6.6   Deficiency 18

 



i 

 

 

ARTICLE VII AGENT 19 Section 7.1   The Administrative Agent’s Appointment as
Attorney-in-Fact 19 Section 7.2   Authorization to File Financing Statements 20
Section 7.3   Authority of the Administrative Agent 20 Section 7.4   Duty;
Obligations and Liabilities 21 ARTICLE VIII MISCELLANEOUS 21 Section
8.1   Reinstatement 21 Section 8.2   Release of Collateral 21 Section
8.3   Independent Obligations 22 Section 8.4   No Waiver by Course of Conduct 22
Section 8.5   Amendments in Writing 22 Section 8.6   Additional Grantors;
Additional Pledged Collateral 22 Section 8.7   Notices 23 Section
8.8   Successors and Assigns 23 Section 8.9   Counterparts 23 Section
8.10   Severability 23 Section 8.11   Governing Law 23 Section 8.12   Waiver of
Jury Trial 23

 



ii 

 

 

ANNEXES

 

Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement Annex 3 Form
of Copyright Security Agreement Annex 4 Form of Patent Security Agreement Annex
5 Form of Trademark Security Agreement

 



iii 

 

 

GUARANTY AND SECURITY AGREEMENT, dated as of October 28, 2015, by (1) JUS-COM,
INC., an Indiana corporation (the “Borrower”), (2) FTE NETWORKS, INC., a Nevada
corporation (“Holdings”), and (3) each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower and Holdings, the “Grantors” and each, a “Grantor”),
in favor of LATERAL JUSCOM FEEDER LLC (“Lateral”), as administrative agent (in
such capacity, together with its successors and permitted assigns,
“Administrative Agent”) for the Lenders and each other Secured Party (each as
defined in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of October 28, 2015 (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Credit Agreement”) among the Borrower, Holdings, the other Credit Parties
party thereto, the Lenders party thereto, and Lateral, as the Administrative
Agent, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

 

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Credit Agreement);

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:

 

ARTICLE I

 

DEFINED TERMS 

  



Section 1.1 Definitions. i) Capitalized terms used herein without definition are
used as defined in the Credit Agreement.

 

(b) Terms used herein (including, without limitation, in connection with the
description of the Collateral in Section 3.1 hereof) without definition that are
defined in the UCC have the meanings given to them in the UCC (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined).

 

(c) The following terms shall have the following meanings:

 

“Agreement” means this Guaranty and Security Agreement.

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 



 

 

 

“Collateral” has the meaning specified in Section 3.1.

 

“Control” means (i) in the case of each deposit account, “control,” as such term
is provided for in Section 9-104 of the UCC, (ii) in the case of electronic
chattel paper, “control,” as such term is defined in Section 9-105 of the UCC,
(iii) in the case of any certificated security, uncertificated security or
security entitlement, “control,” as such term is provided for in Section 8-106
of the UCC, (iv) in the case of any commodity contract, “control,” as such term
is provided for in Section 9-106 of the UCC and (v) in the case of any
letter-of-credit right, “control,” as such term is provided for in Section 9-107
of the UCC.

 

“Controlled Account” means a deposit account or securities account subject, in
each instance, to an effective Control Agreement.

 

“Excluded Property” means, collectively, (i) any lease, license or other
agreement or any Property subject to a purchase money security interest to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto (other than any Grantor)
after giving effect to the applicable anti-assignment provisions of the UCC, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, and other than proceeds and receivables thereof, and (ii) any
“intent to use” trademark applications filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement
of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege
Use” pursuant to Section 1(c) of the Lanham Act with respect thereto (but only
until the filing of such statement is accepted and solely to the extent, if any,
that a Lien therein (including the granting, attachment or enforcement thereof)
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law); provided, however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

 

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means Holdings and each Grantor, other than the Borrower.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 



“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time.

 





“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, issued by the
obligors named therein.

 



 2

 

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time.

 

“Secured Obligations” has the meaning set forth in Section 3.2.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

Section 1.2 Certain Other Terms.

 

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

 

(b) Other Interpretive Provisions.

 

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

 

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 



 3

 

 

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

 

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 



ARTICLE II

 

GUARANTY





 

Section 2.1 Guaranty. To induce the Lenders to make the Term Loans, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”). This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound by its Guaranty hereunder notwithstanding
any extension or renewal of any Obligations, and hereby waives any provision of
applicable Requirement of Law to the contrary that may be waived by such
Guarantor. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Credit Party of any Obligation, and also
waives notice of acceptance of its Guaranty hereunder and notice of protest for
nonpayment.

 

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 2.3 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.

 

Section 2.3 Contribution. To the extent that any Guarantor that is a Subsidiary
of the Borrower shall be required hereunder to pay any portion of any Guaranteed
Obligation exceeding the greater of (a) the amount of the value actually
received by such Guarantor and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Guaranteed Obligations (excluding
the amount thereof repaid by the Borrower and Holdings) in the same proportion
as such Guarantor’s net worth on the date enforcement is sought hereunder bears
to the aggregate net worth of all the Guarantors that are Subsidiaries of the
Borrower on such date, then such Guarantor shall be reimbursed by such other
Guarantors that are Subsidiaries of the Borrower for the amount of such excess,
pro rata, based on the respective net worth of such other Guarantors on such
date.

 



 4

 

 



Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

 

(a) (i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

 

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

 

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

 

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

 

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

 

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Administrative Agent):

 

(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

 



 5

 

 

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

 

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

 

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

 

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or

 

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any other Subsidiary of the Borrower, in each case other than the
payment in full of the Guaranteed Obligations.

 

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of the Borrower or
any other Guarantor. Each Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against the Borrower or
any other Guarantor by reason of any Loan Document or any payment made
thereunder or (y) assert any claim, defense, setoff or counterclaim it may have
against any other Credit Party or set off any of its obligations to such other
Credit Party against obligations of such Credit Party to such Guarantor. No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance. Each Guarantor further waives any right such Guarantor may have
under any applicable Requirement of Law to require any Secured Party to seek
recourse first against the Borrower or any other Person, or to realize upon any
Collateral for any of the Obligations, as a condition precedent to enforcing
such Guarantor’s liability and obligations under this Guaranty.

 

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine, (b)
disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

 



 6

 

 



ARTICLE III

 

GRANT OF SECURITY INTEREST

  

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

 

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment (including, without limitation, fixtures), general intangibles,
instruments, inventory, investment property, letter of credit rights and any
supporting obligations related to any of the foregoing;

 

(b) the commercial tort claims described on Schedule 3.23(g) of the Credit
Agreement and on any supplement thereto received by the Administrative Agent;

 

(c) all books and records pertaining to the other property described in this
Section 3.1;

 

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

 

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

 

(f) to the extent not otherwise included, all proceeds of the foregoing;

 

provided, however, notwithstanding the foregoing, no Lien or security interest
is hereby granted on , and the term “Collateral” shall not include, any Excluded
Property; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security interest in such property shall be
deemed granted therein and such property shall constitute Collateral. Each
Grantor hereby represents and warrants that the Excluded Property, when taken as
a whole, is not material to the business operations or financial condition of
the Grantors, taken as a whole.

 

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to the
Administrative Agent, for the benefit of the Secured Parties, and grants to the
Administrative Agent, for the benefit of the Secured Parties, a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however, notwithstanding the foregoing, no
Lien or security interest is hereby granted (i) by Holdings or (ii) on any
Excluded Property.

 



 7

 

 

ARTICLE IV






 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Administrative Agent, the Lenders and the other Secured Parties:

 

Section 4.1 Title; No Other Liens. Except for the Lien granted to the
Administrative Agent pursuant to this Agreement and other Permitted Liens
(except for those Permitted Liens not permitted to exist on any Collateral),
such Grantor owns each item of the Collateral free and clear of any and all
Liens or claims of others. Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or
certificates and (b) has rights in or the power to transfer each other item of
Collateral in which a Lien is granted by it hereunder, free and clear of any
other Lien.

 

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Administrative Agent in all Collateral, subject for the following
Collateral, to the occurrence of the following:

 

(a) in the case of all Collateral in which a security interest may be perfected
by filing, the filing of appropriate financing statements under the UCC;

 

(b) with respect to any deposit account, the execution of Control Agreements;

 

(c) in the case of all Copyrights, Trademarks and Patents for which UCC filings
are insufficient, all appropriate filings having been made with the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable;

 

(d) in the case of letter-of-credit rights that are not supporting obligations
of Collateral, the execution of a Contractual Obligation granting control to the
Administrative Agent over such letter-of-credit rights;

 

(e) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to the Administrative Agent over such electronic
chattel paper; and

 

such security interest shall be prior to all other Liens on the Collateral
(except for Permitted Liens having priority over the Administrative Agent’s Lien
by operation of law) upon (i) in the case of all Pledged Certificated Stock,
Pledged Debt Instruments and Pledged Investment Property, the delivery thereof
to the Administrative Agent of such Pledged Certificated Stock, Pledged Debt
Instruments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Administrative
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
investment property and (iii) in the case of all other instruments and tangible
chattel paper that are not Pledged Certificated Stock, Pledged Debt Instruments
or Pledged Investment Property, the delivery thereof to the Administrative Agent
of such instruments and tangible chattel paper. Except as set forth in this
Section 4.2, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.

 



 8

 

 

Section 4.3 Pledged Collateral.

 

(a) The Pledged Stock pledged by such Grantor hereunder (i) has been duly
authorized, validly issued and is fully paid and non-assessable (other than
Pledged Stock in limited liability companies and partnerships) and (ii)
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms.

 

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates have been delivered to the Administrative Agent in
accordance with Section 5.3(a).

 

(c) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.

 

Section 4.4 Intellectual Property. On the Closing Date, all Material
Intellectual Property owned by such Grantor is valid, in full force and effect,
subsisting, unexpired and enforceable, and no Material Intellectual Property has
been abandoned. No breach or default of any material IP License shall be caused
by any of the following, and none of the following shall limit or impair the
ownership, use, validity or enforceability of, or any rights of such Grantor in,
any Material Intellectual Property: (i) the consummation of the transactions
contemplated by any Loan Document or (ii) any holding, decision, judgment or
order rendered by any Governmental Authority. There are no pending (or, to the
knowledge of such Grantor, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor. Such Grantor, and
to such Grantor’s knowledge each other party thereto, is not in material breach
or default of any material IP License.

 

Section 4.5 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

 

Section 4.6 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Administrative Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except as may be required in connection with the disposition of any portion of
the Pledged Collateral by laws affecting the offering and sale of securities
generally or any approvals that may be required to be obtained from any bailees
or landlords to collect the Collateral.

 

Section 4.7 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Credit Agreement are true
and correct in all material respects.

 



 9

 

 



ARTICLE V

 

COVENANTS

 



Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Term Loan Commitment remains outstanding (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted):

 

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents.

 

(a) Generally. Such Grantor shall (i) not use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral and (ii)
not enter into any Contractual Obligation or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign, convey
or transfer any Collateral.

 

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

 

(c) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as the Administrative
Agent may reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d) At any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as the Administrative Agent may reasonably request, including (A) using
its best efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Administrative Agent of any Contractual
Obligation, including any IP License, held by such Grantor and to enforce the
security interests granted hereunder and (B) executing and delivering any
Control Agreements with respect to deposit accounts and securities accounts.

 

(e) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (i) of the definition of “Excluded
Property”, such Grantor shall use its reasonable best efforts to obtain any
required consents from any Person with respect to any permit or license or any
Contractual Obligation with such Person entered into by such Grantor that
requires such consent as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto.

 

Section 5.2 Changes in Locations, Name, Etc. Except upon ten (10) Business Days’
prior written notice to the Administrative Agent, and delivery to the
Administrative Agent of all documents reasonably requested by the Administrative
Agent to maintain the validity, perfection and priority of the security
interests provided for herein, such Grantor shall not change its legal name or
organizational identification number, if any, or corporate, limited liability
company, partnership or other organizational structure to such an extent that
any financing statement filed in connection with this Agreement would become
misleading.

 



 10

 

 

Section 5.3 Pledged Collateral ii) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to the Administrative Agent, in suitable form for transfer and
in form and substance satisfactory to the Administrative Agent, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments and (C) all certificates
and instruments evidencing Pledged Investment Property and (ii) maintain all
other Pledged Investment Property in a Controlled Account.

 

(b) Event of Default. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent shall have the right, at any time in its
discretion and without notice to the Grantor, to (i) transfer to or to register
in its name or in the name of its nominees any Pledged Collateral or any Pledged
Investment Property and (ii) exchange any certificate or instrument representing
or evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

 

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

 

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

 

Section 5.4 Accounts. iii) Such Grantor shall not, other than in the Ordinary
Course of Business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

 

(b) So long as an Event of Default has occurred and is continuing, the
Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection therewith. At any
time and from time to time, upon the Administrative Agent’s reasonable request,
such Grantor shall cause independent public accountants or others satisfactory
to the Administrative Agent to furnish to the Administrative Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the accounts.

 

Section 5.5 Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

 

Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper. iv)
If any amount in excess of $25,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with Section 5.3(a) and in the possession of the Administrative Agent, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Lateral Juscom Feeder LLC, as the
Administrative Agent” and, at the request of the Administrative Agent, shall
immediately deliver such instrument or tangible chattel paper to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent.

 



 11

 

 

(b) Such Grantor shall not grant Control over any investment property to any
Person other than the Administrative Agent.

 

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of $25,000,
such Grantor shall promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and enter into a
Contractual Obligation with the Administrative Agent, the issuer of such letter
of credit or any nominated person with respect to the letter-of-credit rights
under such letter of credit. Such Contractual Obligation shall assign such
letter-of-credit rights to the Administrative Agent and such assignment shall be
sufficient to grant Control. Such Contractual Obligation shall also direct all
payments thereunder to a Controlled Account. The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d) If any amount in excess of $25,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant the
Administrative Agent Control and all “transferable records” as defined in each
of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

 

Section 5.7 Intellectual Property. v) Contemporaneously with any supplement to
Schedule 3.23(c) of the Credit Agreement, such Grantor shall provide the
Administrative Agent with the short-form intellectual property agreements and
assignments as described in this Section 5.7 and any other documents that the
Administrative Agent reasonably requests with respect thereto.

 

(b) Such Grantor shall (and shall cause all its licensees to) (i) (w) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (x) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(y) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (z) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent shall obtain a perfected security
interest in such other Trademark pursuant to this Agreement and (ii) not do any
act or omit to do any act whereby (w) such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way, (x)
any Patent included in the Material Intellectual Property may become forfeited,
misused, unenforceable, abandoned or dedicated to the public, (y) any portion of
the Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

 

(c) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office or court of law). Such Grantor shall take all actions that are necessary
or reasonably requested by the Administrative Agent to maintain and pursue each
application (and to obtain the relevant registration or recordation) and to
maintain each registration and recordation included in the Material Intellectual
Property.

 



 12

 

 

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

 

(e) Such Grantor shall execute and deliver to the Administrative Agent in form
and substance reasonably acceptable to the Administrative Agent and suitable for
(i) filing in the Applicable IP Office the short-form intellectual property
security agreements in the form attached hereto as Annex 3, 4 or 5, as
applicable, for all Copyrights, Trademarks, Patents and IP Licenses of such
Grantor and (ii) recording with the appropriate Internet domain name registrar,
a duly executed form of assignment for all Internet Domain Names of such Grantor
(together with appropriate supporting documentation as may be requested by the
Administrative Agent).

 

Section 5.8 Notices. Such Grantor shall promptly notify the Administrative Agent
in writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

 

Section 5.9 Deposit and Securities Accounts. Each Grantor shall deposit all
proceeds from the collection of accounts or rights to payment in a Controlled
Account and otherwise cause all cash and Cash Equivalents to be held in a
Controlled Account, unless an Excluded Account.

 



ARTICLE VI

 

REMEDIAL PROVISIONS

 

 

Section 6.1 Code and Other Remedies.

 

(a) UCC Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any Secured Obligation, all rights
and remedies of a secured party under the UCC or any other applicable
Requirement of Law.

 

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
the Administrative Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), upon the occurrence and during the continuance of any Event of Default
(personally or through its agents or attorneys), (i) enter upon the premises
where any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving any Grantor or any other Person notice or opportunity for a hearing on
the Administrative Agent’s claim or action, (ii) collect, receive, appropriate
and realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent shall have the
right, upon any such public sale or sales and, to the extent permitted by the
UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

 



 13

 

 



(c) Management of the Collateral. Each Grantor further agrees, that, upon the
occurrence and during the continuance of any Event of Default, (i) at the
Administrative Agent’s request, it shall assemble the Collateral and make it
available to the Administrative Agent at places that the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere, (ii)
without limiting the foregoing, the Administrative Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by the Administrative Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain such Collateral in good condition, (iii)
until the Administrative Agent is able to sell, assign, convey or transfer any
Collateral, the Administrative Agent shall have the right to hold or use such
Collateral to the extent that it deems appropriate for the purpose of preserving
the Collateral or its value or for any other purpose deemed appropriate by the
Administrative Agent and (iv) the Administrative Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. The Administrative Agent shall not
have any obligation to any Grantor to maintain or preserve the rights of any
Grantor as against third parties with respect to any Collateral while such
Collateral is in the possession of the Administrative Agent.

 

(d) Application of Proceeds. The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
Requirement of Law, need Agent account for the surplus, if any, to any Grantor.

 

(e) Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Credit Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Administrative Agent
or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 



 14

 

 

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Administrative Agent to do any of the
following:

 

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Administrative Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

 

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

 

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

 

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

 

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

 

(vi) dispose of assets in wholesale rather than retail markets;

 

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 6.1.

 



 15

 

 

(g) IP Licenses. For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all Real Estate owned, operated, leased, subleased or otherwise occupied
by such Grantor.

 

Section 6.2 Accounts and Payments in Respect of General Intangibles. vi) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by the Administrative Agent at any time, upon the
occurrence and during the continuance of an Event of Default, any payment of
accounts or payment in respect of general intangibles, when collected by any
Grantor, shall be promptly (and, in any event, within 2 Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in a Controlled Account, subject to withdrawal by the
Administrative Agent as provided in Section 6.4. Until so turned over, such
payment shall be held by such Grantor in trust for the Administrative Agent,
segregated from other funds of such Grantor. Each such deposit of proceeds of
accounts and payments in respect of general intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

(b) At any time, upon the occurrence and during the continuance of an Event of
Default:

 

(i) each Grantor shall, upon the Administrative Agent’s request, deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Administrative Agent
and that payments in respect thereof shall be made directly to the
Administrative Agent;

 

(ii) the Administrative Agent may, without notice, at any time upon the
occurrence and during the continuance of an Event of Default, limit or terminate
the authority of a Grantor to collect its accounts or amounts due under general
intangibles or any thereof and, in its own name or in the name of others,
communicate with account debtors to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any account or amounts
due under any general intangible. In addition, the Administrative Agent may at
any time enforce such Grantor’s rights against such account debtors and obligors
of general intangibles; and

 

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Administrative Agent to
ensure any Internet Domain Name is registered.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 



 16

 

 

Section 6.3 Pledged Collateral.

 

(a) Voting Rights. Upon the occurrence and during the continuance of an Event of
Default, upon notice by the Administrative Agent to the relevant Grantor or
Grantors, the Administrative Agent or its nominee may exercise (A) any voting,
consent, corporate and other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(b) Proxies. In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

 

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from the Administrative Agent in
writing that states that an Event of Default has occurred and is continuing and
is otherwise in accordance with the terms of this Agreement and each Grantor
agrees that such issuer shall be fully protected from Liabilities to such
Grantor in so complying and (ii) unless otherwise expressly permitted hereby or
the Credit Agreement, pay any dividend or make any other payment with respect to
the Pledged Collateral directly to the Administrative Agent.

 



 17

 

 

Section 6.4 Controlled Accounts. If any Event of Default has occurred and is
then continuing, the Administrative Agent may apply the balance from any deposit
account, securities account or commodities account (or all of them) in which a
Grantor has an interest, or instruct the bank, securities intermediary or
commodities intermediary, as the case may be, to pay the balance maintained in
any such deposit account, securities account or commodities account to or for
the benefit of the Administrative Agent. Upon the occurrence of the foregoing,
all proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for the Administrative Agent
and the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to the
Administrative Agent in the exact form received (with any necessary
endorsement). All such proceeds of Collateral and any other proceeds of any
Collateral received by the Administrative Agent in cash or Cash Equivalents
shall be held by the Administrative Agent in a Controlled Account. All proceeds
being held by the Administrative Agent in a Controlled Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

 

Section 6.5 Sale of Pledged Collateral. vii) Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act or under applicable state securities laws even if such issuer
would agree to do so.

 

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to the Administrative Agent and other Secured Parties, that
the Administrative Agent and the other Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained herein shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement. Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by the
Administrative Agent.

 

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

 



 18

 

 







ARTICLE VII 


AGENT

  

Section 7.1 The Administrative Agent’s Appointment as Attorney-in-Fact. viii)
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any Related Person thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following when an Event of Default has occurred and shall be continuing:

 

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

 

(ii) in the case of any Intellectual Property owned by or licensed to such
Grantor, execute, deliver and have recorded any document that the Administrative
Agent may request to evidence, effect, publicize or record the Administrative
Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

 

(iv) execute, in connection with any sale provided for in Section 6.1 or Section
6.5, any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

 

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) assign any Intellectual Property
owned by such Grantor or any IP Licenses of such Grantor throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
in its sole discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
sell, assign, convey, transfer or grant a Lien on, make any Contractual
Obligation with respect to and otherwise deal with, any Collateral as fully and
completely as though Agent were the absolute owner thereof for all purposes and
do, at the Administrative Agent’s option, at any time or from time to time, all
acts and things that the Administrative Agent deems necessary to protect,
preserve or realize upon any Collateral and the Secured Parties’ security
interests therein and to effect the intent of the Loan Documents, all as fully
and effectively as such Grantor might do.

 



 19

 

 

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

 

(b) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 1.3 of the Credit Agreement, from the date of payment
by the Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Administrative Agent on demand.

 

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
the Administrative Agent and its Related Persons, at any time and from time to
time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect, or continue or maintain perfection of, the security
interests of the Administrative Agent under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets of the debtor” or words of similar import. A copy of this Agreement shall
be sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Such Grantor also hereby
ratifies its authorization for the Administrative Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof. Each
Grantor hereby (i) waives any right under the UCC or any other Requirement of
Law to receive notice and/or copies of any filed or recorded financing
statements, amendments thereto, continuations thereof or termination statements
and (ii) releases and excuses each Secured Party from any obligation under the
UCC or any other Requirement of Law to provide notice or a copy of any such
filed or recorded documents.

 

Section 7.3 Authority of the Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and any Grantor, the
Administrative Agent shall be conclusively presumed to be acting as the
Administrative Agent for the Secured Parties with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

 



 20

 

 

Section 7.4 Duty; Obligations and Liabilities.

 

(a) Duty of the Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. The powers
conferred on the Administrative Agent hereunder are solely to protect the
Administrative Agent’s interest in the Collateral and shall not impose any duty
upon the Administrative Agent to exercise any such powers. The Administrative
Agent shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Related Persons shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction. In addition, the Administrative Agent shall not
be liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Administrative Agent in good faith.

 

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

ARTICLE VIII

 


MISCELLANEOUS

  

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

Section 8.2 Release of Collateral. ix) At the time provided in Section
8.10(b)(iii) of the Credit Agreement, the Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral of such Grantor held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

 



 21

 

 



(b) If the Administrative Agent shall be directed or permitted pursuant to
Section 8.10(b) of the Credit Agreement to release any Lien or any Collateral,
such Collateral shall be released from the Lien created hereby to the extent
provided under, and subject to the terms and conditions set forth in, such
subsection. In connection therewith, the Administrative Agent, at the request of
any Grantor, shall execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such release.

 

(c) At the time provided in Section 8.10(b) of the Credit Agreement and at the
request of the Borrower, a Grantor that is a Subsidiary of the Borrower shall be
released from its obligations as a Guarantor and Grantor hereunder in the event
that all the Stock and Stock Equivalents of such Grantor shall be sold to any
Person that is not an Affiliate of Holdings, the Borrower or the Subsidiaries of
the Borrower in a transaction permitted by the Loan Documents.

 

Section 8.3 Independent Obligations. x) The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Event of Default, the Administrative Agent may,
at its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Credit Party or any other Collateral and without
first joining any other Grantor or any other Credit Party in any proceeding.

 

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

 

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by the Administrative Agent and each
Grantor directly affected thereby.

 

Section 8.6 Additional Grantors; Additional Pledged Collateral.

 

(a) Joinder Agreements. If, at the option of the Borrower or as required
pursuant to Section 4.12 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Administrative Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.

 



 22

 

 

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes the Administrative Agent to attach
each Pledge Amendment to this Agreement.

 

Section 8.7 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.2 of the Credit Agreement; provided, however, that any
such notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in such Section 9.2.

 

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 8.10 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

Section 8.12 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTIONS 9.18(b) AND (c)
OF THE CREDIT AGREEMENT.

 

[SIGNATURE PAGES FOLLOW]

 



 23

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

  JUS-COM, INC., an Indiana corporation,   as a Grantor      
By: __________________   Name: __________________   Title:  __________________  
    FTE NETWORKS, INC., a Nevada corporation,   as a Guarantor      
By:  __________________   Name: __________________   Title:  __________________
      UBIQ COMMUNICATIONS, LLC, a Nevada limited liability company, as a Grantor
      By:  __________________   Name: __________________  
Title:  __________________       FOCUS VENTURE PARTNERS, INC., a Nevada
corporation, as a Grantor       By: ____________________   Name:
__________________   Title:  __________________       FTE HOLDINGS, LLC, a
Nevada limited liability company, as a Grantor       By:  __________________  
Name: __________________   Title:  __________________       FTE PROPERTIES, LLC,
a Nevada limited liability company, as a Grantor       By:  __________________  
Name: __________________   Title:  __________________        

 

 

 



signature page to guaranty and security agreement

jus-com, inc.







 

 

 



                      FOCUS FIBER SOLUTIONS, LLC, a Delaware limited liability
company, as a Grantor       By:  __________________   Name: __________________  
Title:  __________________       FOCUS WIRELESS, LLC, a Delaware limited
liability company, as a Grantor       By:  __________________   Name:
__________________   Title:  __________________       OPTOS CAPITAL PARTNERS,
LLC, a Delaware limited liability company, as a Grantor      
By:  __________________   Name: __________________   Title:  __________________
   

 

 



signature page to guaranty and security agreement

jus-com, inc.

 



 

 

 






ACCEPTED AND AGREED   as of the date first above written:       LATERAL JUSCOM
FEEDER LLC   as Administrative Agent       By:  Lateral Global Investors, LLC,
its Manager       By:  /s/ Richard de Silva   Richard de Silva, Manager        
             

 

 







signature page to guaranty and security agreement

jus-com, inc.





 

 

 



ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT1

 

FORM OF PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of [●], [●], is delivered pursuant to Section
8.6 of the Guaranty and Security Agreement, dated as of October 28, 2015, by,
inter alios, JUS-COM, Inc., an Indiana corporation (the “Borrower”), the
undersigned Grantor and the other Affiliates of the Borrower from time to time
party thereto as Grantors in favor of LATERAL JUSCOM FEEDER LLC, as the
Administrative Agent for the Secured Parties referred to therein (the “Guaranty
and Security Agreement”). Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Guaranty and Security Agreement and shall secure all Obligations of
the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in the Guaranty and Security Agreement are true and
correct in all material respects as of the date hereof as if made on and as of
this date.

 



  [GRANTOR],   as a Grantor       By:  _________________________   Name:
________________________   Title: _________________________

 





________________________

1 To be used for pledge of Additional Pledged Collateral by existing Grantor.

 



 A1-1

 

 



Annex 1-A

 

PLEDGED STOCK

 

ISSUER

CLASS

CERTIFICATE NO(S).

PAR VALUE

NO. OF SHARES, UNITS OR INTERESTS

                                                           

PLEDGED DEBT INSTRUMENTS

 

ISSUER

DESCRIPTION OF DEBT

CERTIFICATE NO(S).

FINAL MATURITY

PRINCIPAL AMOUNT

                                       

 



 A1-2

 

 






ACKNOWLEDGED AND AGREED   as of the date first above written:       LATERAL
JUSCOM FEEDER LLC   as Administrative Agent       By:  Lateral Global Investors,
LLC, its Manager       By:  /s/ Richard de Silva   Richard de Silva, Manager    
                 

 







 A1-3

 

 



ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of [●], [●], is delivered pursuant to Section
8.6 of the Guaranty and Security Agreement, dated as of October 28, 2015, by,
inter alios, JUS-COM, Inc., an Indiana corporation (the “Borrower”), and the
other Persons from time to time party thereto as Grantors in favor of LATERAL
JUSCOM FEEDER LLC, as the Administrative Agent for the Secured Parties referred
to therein (as such agreement may be amended, restated, supplemented and/or
otherwise modified from time to time, the “Guaranty and Security Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to the Administrative Agent, for the benefit of the Secured
Parties, and grants to the Administrative Agent, for the benefit of the Secured
Parties, a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder. The undersigned
hereby agrees to be bound as a Grantor for the purposes of the Guaranty and
Security Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 3.19 and 3.24(b) – (j) of the Credit Agreement By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Collateral listed on Annex 1-A to this Joinder Amendment
shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 



 A2-1

 

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 



      [ADDITIONAL GRANTOR]           By: __________________   Name:
__________________   Title:  __________________                                

 





 A2-2

 

 




ACKNOWLEDGED AND AGREED   as of the date first above written:       [EACH
GRANTOR PLEDGING
ADDITIONAL COLLATERAL]           By: __________________   Name:
__________________   Title:  __________________       LATERAL JUSCOM FEEDER LLC
  as Administrative Agent       By:  Lateral Global Investors, LLC, its Manager
      By:  /s/ Richard de Silva   Richard de Silva, Manager                    
 

 



 A2-3

 

 



ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

THIS COPYRIGHT SECURITY AGREEMENT, dated as of [●], [●], is made by [●], a [●],
with its place of business located at [●] ([each a] “Grantor” [and,
collectively, the “Grantors”]), in favor of LATERAL JUSCOM FEEDER LLC
(“Lateral”), as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below) and the other
Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of October 28, 2015 (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Credit Agreement”), among, inter alios, JUS-COM, Inc., an Indiana
corporation (the “Borrower”), the other Credit Parties and the Lenders from time
to time party thereto and Lateral, as the Administrative Agent, the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, [each] Grantor has agreed, pursuant to a Guaranty and Security
Agreement of even date herewith in favor of the Administrative Agent (and such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”), to guarantee the Obligations
(as defined in the Credit Agreement) of the Borrower; and

 

WHEREAS, [each] Grantor is party to the Guaranty and Security Agreement pursuant
to which [such] Grantor is required to execute and deliver this Copyright
Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders and to make their respective extensions of credit to the Borrower
thereunder, [each] Grantor hereby agrees with the Administrative Agent as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

Section 2. Grant of Security Interest in Copyright Collateral. [Each] Grantor,
as collateral security for the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of such Grantor, hereby mortgages, pledges and hypothecates to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a Lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “Copyright Collateral”):

 

(a) all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b) all renewals, reversions and extensions of the foregoing; and

 



 A3-1

 

 

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.

 

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Guaranty
and Security Agreement and each Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.

 

Section 4. Grantor Remains Liable. [Each] Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their Copyrights and IP
Licenses subject to a security interest hereunder.

 

Section 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.

 

Section 6. Governing Law. This Copyright Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 



 A3-2

 

  

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 



  [GRANTOR],   as Grantor           By: ___________________________   Name:
_________________________   Title: __________________________     ACCEPTED AND
AGREED   as of the date first above written:       LATERAL JUSCOM FEEDER LLC  
as Administrative Agent       By:  Lateral Global Investors, LLC, its Manager  
    By:  /s/ Richard de Silva   Richard de Silva, Manager                      





 



[signature page to patent security agreement]

 





 A3-3

 



 

SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT

 

Copyright Registrations

 

1. REGISTERED COPYRIGHTS

 

[Include Registration Number and Date]

 

2. COPYRIGHT APPLICATIONS

 

[Include Application Number and Date]

 

3. IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 



S1-11

 

 



ANNEX 4
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

THIS PATENT SECURITY AGREEMENT, dated as of [●], [●], is made by [●], a [●],
with its place of business located at [●] ([each a] “Grantor” [and,
collectively, the “Grantors”]), in favor of LATERAL JUSCOM FEEDER LLC
(“Lateral”), as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below) and the other
Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of October 28, 2015 (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Credit Agreement”), among, inter alios, JUS-COM, Inc., an Indiana
corporation (the “Borrower”), the other Credit Parties, the Lenders from time to
time party thereto and Lateral, as the Administrative Agent, the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, [each] Grantor has agreed, pursuant to a Guaranty and Security
Agreement October 28, 2015 in favor of the Administrative Agent (and such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”), to guarantee the Obligations
(as defined in the Credit Agreement) of the Borrower; and

 

WHEREAS, [each] Grantor is party to the Guaranty and Security Agreement pursuant
to which [such] Grantor is required to execute and deliver this Patent Security
Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders and to make their respective extensions of credit to the Borrower
thereunder, [each] Grantor hereby agrees with the Administrative Agent as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

Section 2. Grant of Security Interest in Patent Collateral. [Each] Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of such Grantor, hereby mortgages, pledges and hypothecates to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a Lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “Patent Collateral”):

 

(a) all of its Patents and all IP Licenses providing for the grant by or to such
Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

 

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 



 A1-1

 

 

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.

 

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this Patent Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Guaranty
and Security Agreement and each Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.

 

Section 4. Grantor Remains Liable. [Each] Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their Patents and IP Licenses
subject to a security interest hereunder.

 

Section 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 6. Governing Law. This Patent Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 



 A1-2

 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

  [GRANTOR],   as Grantor           By: _____________________   Name:
___________________   Title: ____________________     ACCEPTED AND AGREED   as
of the date first above written:       LATERAL JUSCOM FEEDER LLC   as
Administrative Agent       By:  Lateral Global Investors, LLC, its Manager      
By:  /s/ Richard de Silva   Richard de Silva, Manager      

 



 A1-3

 

 



SCHEDULE I
TO
PATENT SECURITY AGREEMENT

 

Patent Registrations

 

1. REGISTERED PATENTS

 

[Include Registration Number and Date]

 

2. PATENT APPLICATIONS

 

[Include Application Number and Date]

 

3. IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 



 A1-4

 

 



ANNEX 5
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

THIS TRADEMARK SECURITY AGREEMENT, dated as of [●], [●], is made by [●], a [●],
with its place of business located at [●] ([each a] “Grantor” [and,
collectively, the “Grantors”]), in favor of LATERAL JUSCOM FEEDER LLC
(“Lateral”), as administrative agent (in such capacity, together with its
successors and permitted assigns, the “Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below) and the other Secured
Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of October 28, 2015 (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Credit Agreement”), among, inter alios, JUS-COM, Inc., an Indiana
corporation (the “Borrower”), the other Credit Parties, the Lenders from time to
time party thereto and Lateral, as the Administrative Agent, the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, [each] Grantor has agreed, pursuant to a Guaranty and Security
Agreement dated as of October 28, 2015 in favor of the Administrative Agent (and
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Security Agreement”), to guarantee the
Obligations (as defined in the Credit Agreement) of the Borrower; and

 

WHEREAS, [each] Grantor is party to the Guaranty and Security Agreement pursuant
to which [such] Grantor is required to execute and deliver this Trademark
Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, [each] Grantor hereby agrees with the Administrative Agent as
follows:

 

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

Section 2. Grant of Security Interest in Trademark Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of such Grantor, hereby mortgages, pledges and hypothecates to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a Lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “Trademark Collateral”):

 

(a) all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b) all renewals and extensions of the foregoing;

 



 A5-1

 

 

(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

 

(d) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.

 

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this Trademark Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Guaranty
and Security Agreement and each Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.

 

Section 4. Grantor Remains Liable. [Each] Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their Trademarks and IP
Licenses subject to a security interest hereunder.

 

Section 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.

 

Section 6. Governing Law. This Trademark Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 



 A5-2

 

  

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

  [GRANTOR],   as Grantor           By: ________________   Name: ______________
  Title: _______________     ACCEPTED AND AGREED   as of the date first above
written:       LATERAL JUSCOM FEEDER LLC   as Administrative Agent      
By:  Lateral Global Investors, LLC, its Manager       By:  /s/ Richard de Silva
  Richard de Silva, Manager                      







[signature page to trademark security agreement] 





 A5-3

 

 



SCHEDULE I
TO
TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations

 

1. REGISTERED TRADEMARKS

 

[Include Registration Number and Date]

 

2. TRADEMARK APPLICATIONS

 

[Include Application Number and Date]

 

3. IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 



 S1-2

 

 

 



